Citation Nr: 0403384	
Decision Date: 02/06/04    Archive Date: 02/11/04

DOCKET NO.  03-06 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Portland, Oregon


THE ISSUE

Entitlement to an effective date prior to January 27, 1999, 
for a combined schedular 100 percent rating for service-
connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel




INTRODUCTION

The veteran served on active duty from January 1956 to 
October 1958.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a December 2000 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, that assigned a combined schedular 100 percent 
evaluation for service-connected disabilities, effective 
January 27, 1999.  

Although not clear, certain language in the notice of 
disagreement and substantive appeal suggests that the veteran 
may be advancing a claim of clear and unmistakable error in 
prior rating decisions.  This matter is hereby referred to 
the RO for clarification and any necessary action. 


FINDINGS OF FACT

1.  By a RO decision rendered in June 1994, the veteran's 
claim for an increased evaluation was denied; the veteran did 
not file a notice of disagreement to initiate an appeal.

2.  On January 27, 1999, the veteran filed a claim for a 
total disability based on individual unemployability due to 
service-connected disabilities (TDIU).

3.  In October 1999, the veteran filed a claim for an 
increased rating, asserting entitlement to a 100 percent 
permanent and total rating due to service-connected 
disability.

4.  By a May 2000 RO decision, the veteran's rating for 
service-connected sebbhorrdeic dermatitis was increased to a 
compensable rating of 10 percent.  In addition, service 
connection was granted for degenerative joint disease of the 
right thumb with the assignment of a 10 percent rating; both 
ratings were made effective January 17, 1999.  The veteran's 
90 percent rating for left arm amputation and 0 percent 
rating for postoperative right knee scar were not changed, 
nor was his combined rating of 90 percent.

5.  By a December 2000 RO decision, error was found in the 
RO's May 2000 decision which determined that the veteran's 
combined rating was 90 percent; correcting the error, the RO 
determined that the veteran was entitled to a combined rating 
of 100 percent for his service- connected disabilities, 
effective from January 27, 1999.

6.  It was not factually ascertainable that there was an 
increase in the veteran's combined schedular rating, to 100 
percent, due to service-connected disabilities during the 
one-year prior to January 27, 1999.


CONCLUSION OF LAW

The criteria for an effective date prior to January 27, 1999, 
for a combined schedular rating of 100 percent for the 
veteran's service-connected disabilities have not been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. §§ 3.400, 4.25, 
4.26 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002).  
To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003)).  The VCAA and its implementing regulations include, 
upon the submission of a substantially complete application 
for benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  In addition, they define 
the obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the above criteria, the 
Board finds that the passage of the VCAA and its implementing 
regulations does not prevent the Board from rendering a 
decision on the claim on appeal at this time, as all 
notification and development action needed to render a fair 
decision on this claim has been accomplished.  

After reviewing the claims folder, the Board finds that the 
claimant has been effectively notified of the applicable laws 
and regulations which set forth the criteria for entitlement 
to an earlier effective date for a higher combined schedular 
rating based on service-connected disabilities.  The January 
2003 statement of the case also informed the veteran of the 
information and evidence necessary to warrant entitlement to 
the benefit sought and advised him of the evidence VA had 
obtained.  The statement of the case also set forth the 
provisions of 38 C.F.R. § 3.159 which was sets forth the 
duties of both VA and a claimant as far as furnishing 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  Morever, it is clear from the record that the 
veteran has no more evidence to submit.  In this regard, the 
Board notes that the veteran indicated in writing in June 
2000 that "I should not have to go to any more doctors or 
submit any additional medical evidence when the valid 
evidence already in my file is sufficient for you to grant me 
the benefit I deserve."  In addition, the veteran's 
accredited representative informed VA in April 2003 that the 
veteran's whereabouts were unknown.  He said he believed that 
the veteran had left his last place of residence and enclosed 
recent correspondence that the RO had sent to the veteran 
which had been returned as undeliverable.  He went on to 
request that the veteran's appeal be forwarded to the Board.  
Under these circumstances, the Board finds that no useful 
purpose would be served by delaying appellate review to 
attempt to remedy any technical deficiency in VCAA notice 
since the record shows substantial compliance as well as the 
veteran's belief that the record as it stands is adequate to 
allow for appellate review. 

The Board also notes that in Pelegrini v. Principi, No. 01-
944 (U.S. Vet. App. Jan 13, 2004), the United States Court of 
Appeals for Veterans Claims held that a legally adequate VCAA 
notice must be provided to a claimant before an initial 
unfavorable RO decision.  In this case, although notice was 
not furnished to the veteran until after the decision being 
appealed, the Board finds no prejudice to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  As noted above, 
all notification and development action needed to render a 
fair decision on the issue on appeal has been accomplished 
and the Board is aware of no circumstances in this matter 
that would put VA on notice of the existence of any 
additional evidence relevant to this claim.  The Board again 
emphasizes that communications from the veteran and his 
representative clearly express a desire to proceed to 
appellate review based on the evidence now of record.  

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
new law and regulation.  The record includes private and VA 
medical records.  Also, as the record reflects, the veteran 
has been afforded VA medical examinations.  Moreover, no 
additional pertinent evidence has been identified by the 
veteran as relevant to this issue.   

II.  Factual Background

In January 1959, the RO granted service connection for left 
arm amputation and assigned a 90 percent evaluation, 
effective November 1, 1958.  The RO also granted service 
connection for a post-operative scar of the right knee and 
for seborrheic dermatitis, assigning each of these 
disabilities noncompensable evaluations, also effective 
November 1, 1958.

In September 1993, the veteran's accredited representative 
submitted a statement to the RO informing the RO of the 
veteran's assertion that he had lost the use of his right 
arm.  

Medical records from the Portland VAMC were submitted to the 
RO in January 1994 and include a June 1993 outpatient record 
reflecting the veteran's complaints of paresthesia of the 
upper right extremity, and diagnoses of mild flexor 
tendonitis/trigger thumb and questionable carpal tunnel 
syndrome. 

A February 1994 VA examination report notes that the 
veteran's present orthopedic treatment involved some physical 
therapy for the right hand.  It also reflects the veteran's 
report of receiving a steroid injection in the right thumb in 
1993 with improvement for a day or two.  The veteran 
complained of right thumb pain for the past two and a half 
years and right hand numbness.  On examination thumb 
tenderness was noted at the carpal-first metacarpal joint.  
The examiner noted that the veteran's right hand pain was 
almost totally at the thumb at the carpal-first metacarpal 
joint.  He diagnosed the veteran as having chronic sinusitis 
plus degenerative arthritis, and noted that the veteran still 
had chronic pain in the right hand.  He added that the hand 
was still much more useful than a prostehesis would be.

In a June 1994 rating decision, the RO denied the veteran's 
claim for an increased evaluation under the provisions of 
38 C.F.R. § 3.383 on the basis that total use of the 
veteran's right hand had not been established.  The veteran 
was notified of this decision in July 1994. 

The veteran filed a claim for a total disability rating based 
on individual unemployability due to service-connected 
disabilities in March 1996.  

In May 1996, the RO received private medical records dated in 
November 1995 and March 1996; these records are devoid of 
complaints or treatment regarding the veteran's service-
connected disabilities.

In a May 1996 rating decision, the RO denied the veteran's 
claim for a TDIU.

In May 1997, the veteran filed an application to reopen a 
claim for service connection for a psychiatric disability and 
also filed a claim for a TDIU.

In June 1997, the RO received private medical records 
unrelated to his right or left upper extremity problems.  

In an October 1997 rating decision, the RO denied the 
veteran's application to reopen a claim for service 
connection for a psychiatric disability.  The RO also denied 
the veteran's claim for a TDIU.

On January 27, 1999, the RO filed a claim for a TDIU.

During a VA examination in April 1999, the examiner relayed 
that the veteran had been left hand dominant prior to his 
left arm amputation and was having difficulty performing 
activities of daily living.  The examiner also noted that the 
veteran had developed arthritis in his right hand which the 
veteran attributed to constant use of the right hand due to 
absence of the left hand.  He diagnosed the veteran as having 
degenerative joint disease right hand secondary to overuse 
syndrome due to left arm amputation.

In a statement received in October 1999, the veteran 
requested that he be awarded a "100% permanent and total 
service-connected disability rating", and requested that the 
RO review the April 1999 VA examination report.  

In May 2000, the RO granted service connection for 
degenerative joint disease of the right thumb as secondary to 
his service-connected left arm amputation and assigned a 10 
percent rating, effective January 27, 1999.  The RO also 
increased the veteran's service-connected seborrheic 
dermatitis to 10 percent disabling, effective January 27, 
1999, and continued the 90 percent rating and 0 percent 
rating already in place for the veteran's left arm amputation 
and postoperative scar of the right knee, respectively.  The 
RO further continued the veteran's combined rating at 90 
percent.

In a December 2000 rating decision, the RO found error in its 
May 2000 decision that continued a combined 90 percent 
schedular evaluation based on its failure to apply the 
bilateral factor (38 C.F.R. § 4.26) based on the veteran's 
service-connected upper extremities.  As a result, the RO 
increased the veteran's combined schedular rating to 100 
percent, effective January 27, 1999.  

In the June 2001 notice of disagreement (NOD), the veteran 
said that he had had problems with his "good arm" since 
1993 at which time it was discovered that he had arthritis in 
this extremity.  He maintains that his combined schedular 100 
percent rating should date back to 1993.  Attached to the NOD 
was a letter from a VA physician dated, in June 1993, wherein 
the physician stated that the veteran had been diagnosed as 
having carpal tunnel syndrome in the right upper extremity.  
He went on to say that this problem needed to be remedied 
promptly due to the veteran's total reliance on his remaining 
arm for all his daily activity/needs.

III.  Analysis

A review of the record reveals that by a May 2000 RO 
decision, the veteran's rating for seborrheic dermatitis was 
increased from 0 to 10 percent, effective January 27, 1999, 
and service connection for degenerative joint disease of the 
right thumb was granted with the assignment of a 10 percent 
evaluation, also effective January 27, 1999.  In 
consideration of these awards, the RO continued the veteran's 
combined rating, for service-connected disabilities, to 90 
percent, effective December 1, 1965.  38 C.F.R. § 4.25.  
However, in a December 2000 decision, the RO determined that 
error had been committed in the RO's May 2000 decision with 
regard to the calculation of the veteran's combined rating.  
It was specifically determined that application of 38 C.F.R. 
§ 4.26, which deals with the bilateral factor, had not been 
made.  With proper application of the bilateral factor, it 
was determined by the RO, in the December 2000 decision, that 
the veteran was entitled to a 100 percent, not 90 percent, 
combined rating based on his service-connected disabilities; 
and such rating was made effective as of January 27, 1999.  
January 27, 1999, is the date that the veteran filed a claim 
for a total disability rating based on individual 
unemployability (TDIU).  

The method of determining the effective date of an increased 
evaluation is set forth in 38 U.S.C.A. § 5110(a) and (b)(2), 
and 38 C.F.R. § 3.400(o).  The general rule with respect to 
the effective date of an award of increased compensation is 
that the effective date of such award "shall not be earlier 
than the date of receipt of application therefore."  38 
U.S.C.A. § 5110(a) (West 2002).  This statutory provision is 
implemented by regulation which provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, which ever 
is later. 38 C.F.R. § 3.400(o)(1) (2003).  An exception to 
that rule applies, however, under circumstances where 
evidence demonstrates that a factually ascertainable increase 
in disability occurred within the one-year period preceding 
the date of receipt of a claim for increased compensation.  
In that regard, the law provides that the effective date of 
the award "shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date."  38 
U.S.C.A. § 5110(b)(2) (West 2002).  See 38 C.F.R. § 
3.400(o)(2).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by the VA.  38 C.F.R. § 
3.1(r) (2003).

New and material evidence received prior to expiration of the 
appeal period or before an appellate decision is issued will 
be considered as having been filed in connection with the 
claim which was pending at the beginning of the appeal 
period. 38 C.F.R. § 3.156(b); see also VAOPGCPREC 12-98 
(September 23, 1998).

A claim is a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement, to a benefit.  
38 C.F.R. §§ 3.1(p); 3.155 (2003).  The regulation which 
governs informal claims, 38 C.F.R. § 3.155 (2003), provides 
as follows:  (a) Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by [VA], from a claimant . . . may be considered 
an informal claim.  Such informal claim must identify the 
benefit sought.  Id.

Further, under 38 C.F.R. § 3.157(b)(1), an informal claim may 
consist of a VA report of examination or hospitalization.  
Under this regulatory provision, the date of the VA 
outpatient examination or hospital admission will be accepted 
as the date of receipt of a claim if such a report relates to 
examination or treatment of a disability for which service 
connection has previously been established.  Id.

The RO has determined that the veteran's claim for a combined 
100 percent schedular rating was received on January 27, 
1999, and it does not appear that any communication received 
prior to this date can be construed as a valid claim for this 
benefit.    

In response to the veteran's assertions that the effective 
date should go back to the date that he was found to have 
arthritis in his right hand, in 1993, the Board notes that 
the veteran did indeed file a claim for increased 
compensation in September 1993, asserting that he had lost 
the use of his right arm.  However, in June 1994, the RO 
denied this claim pursuant to the provisions of 38 C.F.R. 
§ 3.383 (allowing for additional compensation involving the 
loss of use one hand due to service-connected disability and 
the loss of use of the other hand due to nonservice-connected 
disability).  The veteran was notified of this decision in 
July 1994, but did not initiate an appeal thereby rendering 
the June 1994 decision final.  Thus, since the June 1994 
rating decision is considered final and since new claims for 
an increase not be adjudicated on the same factual basis as 
existed when the prior final rating decisions were entered, 
the Board must look to claims filed after the June 1994 
decision.  Consequently, the veteran's belief that he is 
entitled to an effective date back to 1993 is not feasible 
since this date precedes the date of the RO's final decision 
in June 1994.  See 38 U.S.C.A. §§ 5104, 7105(a)-(c) (West 
2002); 38 C.F.R. §§3.104(a), 3.160(d), 20.200, 20.201 (2003).  

Consideration has also been given to an earlier date of claim 
based on evidence of a formal or informal claim pursuant to 
either 38 C.F.R. § 3.155 or 38 C.F.R. § 3.157(b).  However, 
the evidence does not support such a claim.  During the 
period from the June 1994 final decision to January 27, 1999, 
the veteran expressed his intent to reopen a previously 
denied claim for service connection for a psychiatric 
disability, in May 1997, as well as claims for a TDIU, in 
March 1996 and May 1997.  The RO denied these claims; and, as 
previously noted, claims for a TDIU are not considered claims 
for increased ratings.  Consequently, the record does not 
show that a claim was filed for an increased rating, either 
formally or informally, following the June 1994 rating 
decision any earlier than the designated date of January 27, 
1999.  38 C.F.R. § 3.155.  With respect to the medical 
evidence relevant to this period, this evidence largely 
pertains to the veteran's psychiatric disability and other 
medical problems and in no way supports an informal claim for 
an increased combined rating due to the veteran's service-
connected disabilities prior to the designated date of claim 
of January 1999.  38 C.F.R. § 3.157(b)(1).

At the time of the January 27, 1999 claim, service connection 
was in effect for left arm amputation (rated 90 percent), 
sebhorreic dermatitis (rated 0 percent), and a postoperative 
knee scar (rated 0 percent).  In order for the veteran's 
claim for an earlier effective date to prevail, he would have 
to show that it was factually ascertainable that the 
aforementioned disabilities combined to create a 100 percent 
rating within one year of the date of his January 27, 1999, 
claim.  38 U.S.C.A. §5110(a), (b)(2); 38 C.F.R. § 3.400(o).  
In undertaking this analysis, any disability resulting from 
the veteran's right upper extremity would have to be 
disregarded since service connection was not established for 
such a condition until the April 1999 examination.  
Additionally, the bilateral factor would not apply since, as 
of January 27, 1999, the veteran was only service-connected 
for the upper left extremity.  See 38 C.F.R. § 4.26.

The only evidence on file pertinent to the one-year period 
preceding the January 1999 claim pertains to an apportionment 
claim and is unrelated to the veteran's service-connected 
disabilities.  In other words, the claims file is devoid of 
any evidence, namely medical evidence that supports a 100 
percent combined schedular rating based on the veteran's 
service connected disabilities for the year preceding January 
27, 1999.  In fact, a printout of all VA scheduled 
appointments from January 1985 to December 2002 shows that 
for the period in question, January 1998 to January 1999, the 
veteran had only one scheduled appointment, in July 1998, but 
did not show up for the appointment.  It was not until the 
April 1999 VA examination that findings were revealed 
supporting a 10 percent evaluation for the veteran's 
seborrheic dermatitis, as well as a grant for service 
connection for the upper right extremity and assignment of a 
10 percent disability, in addition to application of the 
bilateral factor.  This evidence was well after the veteran's 
January 1999 claim.

In sum, for the reasons set forth above, the Board finds that 
the preponderance of the evidence is against entitlement to 
an effective date prior to January 27, 1999, for the award of 
a combined 100 percent schedular evaluation.


ORDER

The appeal is denied.



	                        
____________________________________________
	ALAN S. PEEVY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



